MEMORANDUM OPINION
No. 04-06-00369-CV
IN RE Derek M. BAILEY
Original Mandamus Proceeding (1)



PER CURIAM


Sitting: Alma L. López, Chief Justice
  Sandee Bryan Marion , Justice
  Rebecca Simmons , Justice


Delivered and Filed: June 28, 2006


PETITION FOR WRIT OF MANDAMUS DENIED
 The court has considered relator's petition for writ of mandamus and is of the opinion that relief should be denied.  See Ex
parte Adams, 768 S.W.2d 281, 287 (Tex. Crim. App. 1989) (procedure set forth in Article 11.07 of the Texas Code of
Criminal Procedure is the exclusive post-conviction judicial remedy available when conviction is final and applicant is
confined by virtue of his felony conviction); Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon 2005); see also McKinny v.
State, 76 S.W.3d 463, 478 (Tex. App .--Houston [1st Dist.] 2002, no pet.) (trial court is not required to consider pro se
motions when defendant is represented by attorney); Busselman v. State, 713 S.W.2d 711, 714 (Tex. App.--Houston [1st
Dist.] 1986, no pet.) (same).  Accordingly, relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a). 
        PER CURIAM
1.  This proceeding arises out of Cause No. 94-0857-CR , styled The State of Texas v. Derek M. Bailey, from the 25th
Judicial District Court, Guadalupe County, Texas , the Honorable Dwight E. Peschel presiding.